DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because elements 19, 21, 22, 23, 24, 25, 26 in Fig. 1; and elements 100, 101, 102, 103 in Fig. 2 should be textually descriptive so one can easily understand the functions provided by the boxes and arrows. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because 
line 2, “said”; 
line 2, “comprising”;
line 3, “comprising”;
line 4, “comprises”; 
line 4, “comprising”; and 
line 9, “comprising should be avoided in the abstract. 
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-15 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
1. 	A method for providing a magnetic resonance examination process plan incorporating one or more protocols, comprising: 
selecting, via one or more processors, an examination strategy comprising one or more metaprotocols equal to the number of the one or more protocols and a chronological order of the one or more metaprotocols, 
wherein each one of the one or more metaprotocols comprises a protocol category including a plurality of different protocol variants of a protocol that is associated with the protocol category; 
iteratively selecting, via one or more processors, for each one of the one or more metaprotocols, one of the plurality of different protocol variants of a respective protocol category; 
generating, via one or more processors, the magnetic resonance examination process plan comprising each one of the iteratively selected plurality of different protocol variants; and 
utilizing, via one or more processors, the generated magnetic resonance examination process plan to perform a magnetic resonance examination.

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mental processes.  

14. A magnetic resonance apparatus, comprising: 
a scanner; and 
a computing system including selection logic, the computing system configured to provide a magnetic resonance examination process plan incorporating one or more protocols by: 
selecting an examination strategy comprising one or more metaprotocols equal to the number of the one or more protocols and a chronological order of the one or more metaprotocols, wherein each one of the one or more metaprotocols comprises a protocol category including a plurality of different protocol variants of a protocol that is associated with the protocol category; 
iteratively selecting for each one of the one or more metaprotocols, one of the plurality of different protocol variants of a respective protocol category; 
generating the magnetic resonance examination process plan comprising each one of the iteratively selected plurality of different protocol variants; and 
utilizing the generated magnetic resonance examination process plan to perform a magnetic resonance examination.
As to claim 14 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mental processes.

15. 	A non-transitory computer-readable medium having instructions started thereon that, when executed by a control system associated with a magnetic resonance apparatus, cause the magnetic resonance apparatus to provide a magnetic resonance examination process plan incorporating one or more protocols by: 
selecting an examination strategy comprising one or more metaprotocols equal to the number of the one or more protocols and a chronological order of the one or more metaprotocols, 
wherein each one of the one or more metaprotocols comprises a protocol category including a plurality of different protocol variants of a protocol that is associated with the protocol category; 
iteratively selecting for each one of the one or more metaprotocols, one of the plurality of different protocol variants of a respective protocol category; 
generating the magnetic resonance examination process plan comprising each one of the iteratively selected plurality of different protocol variants; and 
utilizing the generated magnetic resonance examination process plan to perform a magnetic resonance examination.
As to claim 15 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mental processes.

The non-abstract limitations are “one or more processors”; “utilizing, via one or more processors, the generated magnetic resonance examination process plan to perform a magnetic resonance examination”; “a scanner”;  “a computing system”; “utilizing the generated magnetic resonance examination process plan to perform a magnetic resonance examination”; “a non-transitory computer-readable medium”; “a control system”; “a magnetic resonance apparatus”; and “utilizing the generated magnetic resonance examination process plan to perform a magnetic resonance examination”.   

“Utilizing, via one or more processors, the generated magnetic resonance examination process plan to perform a magnetic resonance examination”;  “utilizing the generated magnetic resonance examination process plan to perform a magnetic resonance examination”; and “utilizing the generated magnetic resonance examination process plan to perform a magnetic resonance examination” are recited at a highly generic level and are essentially the instruction to “apply it”.  See Alice and Mayo.
“A scanner” and “a magnetic resonance apparatus” are basic component of every MRI system and do not make the MRI less generic. “A computing system”; “a non-transitory computer-readable medium”, “one or more processors”; and “a control system” are generic computer components which do not limit the claims to a practical application. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Keil and Aley et al. disclose magnetic resonance apparatuses.
A search has been performed, but no art has been found for prior art rejection at this time.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852